Case 2:16-cV-02242-KHV Document 156-2 Filed 04/03/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF KANSAS

BAC LOCAL UNION 15 WELFARE CASE NO: 2216-cv-2242-JTM-GEB
FUND, et al.

Plaintiffs,

AFFlDAVIT OF JORDAN FOX IN
v. OPPOSITION TO MOTION FOR

PARTIAL SUMMARY JUDGMENT
WILLIAMS RESTORATION COMPANY,

INC., and FOX HOLDINGS, INC.,
Defendants.

STATE OF NEBRASKA )

CoUNTY oF DoUGLAs § SS`

Affiant, Jordan Fox, having been first duly sworn, deposes and states as follows:

l. l am of legal age, arn a resident of the State of Nebraska, and am competent to
make this affidavit

2. l make this affidavit based upon personal knowledge

3. l am the president of Fox Holdings and one of its owners. The other owner is my
step-father, Richard Roberson. My mother, Linda Roberson, is very involved in the company and
participated in the process of purchasing assets of Williams Restoration Company, lnc.

4. Upon establishing our business and beginning to operate as Williams Restoration
Cornpany, Mr. and Mrs. Roberson and myself have been actively engaged as managers of all
aspects of the company. l work directly with estimators and employees Who perform our work
for clients l work directly with clients, as well. Mr. Roberson manages our shop. Mrs. Roberson
manages our office and some aspects of employee issues.

5. A lump-sum of $1.9 million was paid at the closing to purchase specified assets of

Williams Restoration Company, lnc. We have continued since then to pay monthly installment

98|717

Case 2:16-cV-O2242-KHV Document 156-2 Filed 04/03/19 Page 2 of 2

payments to it in the amount of $6,351.75 per month. Those payments will continue through
2021.

6. We continue to pay monthly lease payments to a company owned by Jeff
Williams, through which he owns the building that houses Fox Holdings’ shop and oftice. The
lease payments are approximately $3,800 per month and will continue for foreseeable future.

7. Since at least May 2015, Fox Holdings has not employed any employee who was,
to my knowledge, a member of the BAC Local Union 15. Since that time at least, no employee
has ever requested that we pay benefits to the union’s pension, training, health and welfare, or
any other fund of the union.

8. Fox Holdings has never signed a contract to work on a job that required only

union members to Work on the job or any certain aspect of it. Fox Holdings has never worked on

union-only jobs.

Furtlzer Afjiant aith Not.
Dated this f day of April, 2019.

   

an Fox

Subscribed and sworn to before me this _ _4_ day of April, 20l9.

L___.:_-l_, .

`_ _._/`__-/ {,. ,
Notary Public

f w <», cgn¢r§€§imp§

'-‘r w i SS'O" Numbermslzi
ll an My commission m '
~ . andrew

981717

